DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 and 9-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 7 and 11 is the inclusion of the step or function of controlling an opening of the intake air quantity regulation valve in accordance with the target intake air quantity, controlling the negative pressure control valve in a closing direction, and controlling an opening of the negative pressure control valve in a manner that an opening area of the negative pressure control valve is greater than an opening area of the intake air quantity regulation valve, in response to a condition that the state of operation of the internal combustion engine is in an operation region lower in load than the EGR region. Itoyama discloses performing control of the intake air quantity regulation valve which may be performed concurrent with the EGR control disclosed by Ueno. However, the prior art of record does not disclose, suggest or make obvious to one skilled in the art the sequence of controlling opening of a valve upstream of the EGR confluence in a closing direction, controlling a valve downstream of the confluence greater than an opening area of the valve upstream of the confluence in response to a condition that the engine operates in an operation region lower in load than the EGR region. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747